Name: Council Implementing Decision 2011/698/CFSP of 20Ã October 2011 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  politics and public safety;  international affairs
 Date Published: 2011-10-21

 21.10.2011 EN Official Journal of the European Union L 276/47 COUNCIL IMPLEMENTING DECISION 2011/698/CFSP of 20 October 2011 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 thereof, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 4 October 2011, the United Nations Security Council Committee, established pursuant to paragraph 30 of Security Council Resolution 1988 (2011), approved the addition of three persons to the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be added to the list set out in the Annex to Decision 2011/486/CFSP. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 20 October 2011. For the Council The President M. SAWICKI (1) OJ L 199, 2.8.2011, p. 57. ANNEX LIST OF PERSONS REFERRED TO IN ARTICLE 1 (1) Faizullah Noorzai Akhtar Mohammed Mira Khan (alias: (a) Hajji Faizullah Khan Noorzai, (b) Haji Faizuulah Khan Norezai, (c) Haji Faizullah Khan, (d) Haji Fiazullah Khan, (e) Haji Faizullah Khan Noori, (f) Haji Faizullah Noor, (g) Haji Pazullah Noorzai, (h) Haji Mullah Faizullah). Title: Haji. Address: Boghra Road, Miralzei Village, Chaman, Baluchistan Province, Pakistan. Date of birth: (a) 1962, (b) 1961, (c) between 1968 and 1970. Place of birth: (a) Lowy Kariz, Spin Boldak District, Kandahar Province, Afghanistan, (b) Kadanay, Spin Boldak District Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Prominent Taliban financier. (b) As of mid-2009, supplied weapons, ammunition, explosives and medical equipment to Taliban fighters; raised funds for the Taliban, and provided training to them, in the Afghanistan/Pakistan border region. (c) Has previously organized and funded Taliban operations in Kandahar Province, Afghanistan. (d) As of 2010, travelled to and owned businesses in Dubai, United Arab Emirates, and Japan. (e) Belongs to Nurzai tribe, Miralzai sub-tribe. (f) Brother of Malik Noorzai. (g) Father's name is Akhtar Mohammed (alias: Haji Mira Khan). Date of UN designation: 04.10.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Faizullah Noorzai Akhtar Mohammed Mira Khan has served as a prominent Taliban financier with whom senior Taliban leaders invested funds. He has collected over USD 100 000 for the Taliban from donors in the Gulf and in 2009 gave a portion of his own money. He also financially supported a Taliban commander in Kandahar Province and has provided funding to assist with training Taliban and Al-Qaida fighters who were to conduct attacks against Coalition and Afghan military forces. As of mid-2005, Faizullah organized and funded Taliban operations in Kandahar Province, Afghanistan. In addition to his financial support, Faizullah has otherwise facilitated Taliban training and operations. As of mid-2009, Faizullah supplied weapons, ammunition, explosives, and medical equipment to Taliban fighters from southern Afghanistan. In mid-2008, Faizullah was responsible for housing Taliban suicide bombers and moving them from Pakistan into Afghanistan. Faizullah has also provided anti-aircraft missiles to the Taliban, helped move Taliban fighters around Helmand Province, Afghanistan, facilitated Taliban suicide bombing operations and given radios and vehicles to Taliban members in Pakistan. As of mid-2009, Faizullah operated a madrassa (religious school) in the Afghanistan/Pakistan border region, where tens of thousands of dollars were raised for the Taliban. Faizullah's madrassa grounds were used to provide training to Taliban fighters in the construction and use of improvised explosive devices (IEDs). As of late 2007, Faizullah's madrassa was used to train Al-Qaida fighters who were later sent to Kandahar Province, Afghanistan. In 2010, Faizullah maintained offices and possibly owned properties, including hotels, in Dubai, the United Arab Emirates. Faizullah regularly travelled to Dubai and Japan with his brother, Malik Noorzai (TI.N.154.11), to import cars, auto parts and clothing. As of early 2006, Faizullah owned businesses in Dubai and Japan. (2) Malik Noorzai (alias: (a) Hajji Malik Noorzai, (b) Hajji Malak Noorzai, (c) Haji Malek Noorzai, (d) Haji Maluk, (e) Haji Aminullah). Title: Haji. Date of Birth: (a) 1957, (b) 1960. Nationality: Afghan. Other information: (a) Taliban financier. (b) Owns businesses in Japan and frequently travels to Dubai, United Arab Emirates, and Japan. (c) As of 2009, facilitated Taliban activities, including through recruitment and the provision of logistical support. (d) Believed to be in the Afghanistan/Pakistan border area. (e) Belongs to Nurzai tribe. (f) Brother of Faizullah Noorzai Akhtar Mohammed Mira Khan. Date of UN designation: 04.10.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Malik Noorzai is a Pakistan-based businessman who has provided financial support to the Taliban. Malik and his brother, Faizullah Noorzai Akhtar Mohammed Mira Khan (TI.M.153.11), have invested millions of dollars in various businesses for the Taliban. In late 2008, Taliban representatives approached Malik as a businessman with whom to invest Taliban funds. Since at least 2005, Malik has also personally contributed tens of thousands of dollars and distributed hundreds of thousands of dollars to the Taliban, some of which was collected from donors in the Gulf region and Pakistan and some of which was Malik's own money. Malik also handled a hawala account in Pakistan that received tens of thousands of dollars transferred from the Gulf every few months to support Taliban activities. Malik has also facilitated Taliban activities. As of 2009, Malik had served for 16 years as the chief caretaker of a madrassa (religious school), in the Afghanistan/Pakistan border region, that was used by the Taliban to indoctrinate and train recruits. Among other things, Malik delivered the funds that supported the madrassa. Malik, along with his brother, has also played a role in storing vehicles to be used in Taliban suicide bombing operations and has helped move Taliban fighters around Helmand Province, Afghanistan. Malik owns businesses in Japan and frequently visits Dubai and Japan for business. As early as 2005, Malik owned a vehicle import business in Afghanistan that imported vehicles from Dubai and Japan. He has imported cars, auto parts and clothing from Dubai and Japan for his businesses, in which two Taliban commanders have invested. In mid-2010, Malik and his brother secured the release of hundreds of cargo containers, reportedly worth millions of dollars, which Pakistani authorities seized earlier that year because they believed the recipients had a connection to terrorism. (3) Abdul Aziz Abbasin (alias: Abdul Aziz Mahsud). Date of Birth: 1969. Place of Birth: Sheykhan Village, Pirkowti Area, Orgun District, Paktika Province, Afghanistan. Other information: Key commander in the Haqqani Network under Sirajuddin Jallaloudine Haqqani (TI.H.144.07.). Taliban Shadow Governor of Orgun District, Paktika Province, Afghanistan as of early 2010. Operated a training camp for non-Afghan fighters in Paktika Province. Has been involved in the transport of weapons to Afghanistan. Date of UN designation: 04.10.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Aziz Abbasin is a key commander in the Haqqani Network, a Taliban-affiliated group of militants that operates from Eastern Afghanistan and North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. As of early 2010, Abbasin received orders from Sirajuddin Haqqani (TI.H.144.07) and was appointed by him to serve as the Taliban shadow governor of Orgun District, Paktika Province, Afghanistan. Abbasin commands a group of Taliban fighters and has assisted in running a training camp for foreign fighters based in Paktika Province. Abbasin has also been involved in ambushing vehicles supplying Afghan government forces and in the transport of weapons to Afghanistan.